Title: To George Washington from Major General Philemon Dickinson, 15 November 1777
From: Dickinson, Philemon
To: Washington, George



Dear Sir
Elizabeth Town [N.J.] 15th Novemr 1777

Nothing material has happen’d since I wrote your Excellency last—by Intillegence from New York, General Clinton (who remains there) has order’d out the Militia—I received a Letter from Genl Putnam Yesterday, he is advancing towards Kingsbridge, which has caused a great alarm in the City—a large Party of the Militia, are sent over to Long Island every Morning to erect some Works, they return constantly in the Evening.
A Fleet consisting of 40 sail left the Narrows a few Days since, supposed to be Store Ships.
Genl Clinton was upon Staten Island a few Days, but has returned to N. York.
I am informed about 500 of our Militia are on their March to Red Bank, to join what Southern Militia are stationed at that Post.
Colonels Lee’s & Jackson’s Regts left this Place yesterday Morng for Head Quarters, they consist of 342. men officers included—They are fine Troops, & remarkably well clothed & armed. I have the honor to be, Your Excellency’s most Obt St

Philemon Dickinson

